UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWASHINGTON, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended January 2, 2010 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number000-18548 Xilinx, Inc.(Exact name of registrant as specified in its charter) Delaware 77-0188631 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 2100 Logic Drive, San Jose, California 95124 (Address of principal executive offices) (Zip Code) (408) 559-7778(Registrant's telephone number, including area code) N/A(Former name, former address, and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filerxAccelerated filer oNon-accelerated filer oSmaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNox Shares outstanding of the registrant’s common stock: Class Shares Outstanding as of January 27, 2010 Common Stock, $.01 par value 276,646,832 PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS XILINX, INC.CONDENSED CONSOLIDATED STATEMENTS OF INCOME(Unaudited) Three Months Ended Nine months Ended Jan 2, Dec 27, Jan 2, Dec 27, (In thousands, except per share amounts) 2010 2008* 2010 2008* Net revenues $ 513,349 $ 458,387 $ 1,304,534 $ 1,430,170 Cost of revenues 184,320 165,331 486,319 519,244 Gross margin 329,029 293,056 818,215 910,926 Operating expenses: Research and development 101,867 86,967 275,245 267,202 Selling, general and administrative 85,037 85,032 237,214 266,116 Amortization of acquisition-related intangibles — 1,475 2,493 4,326 Restructuring charges 5,531 — 27,217 22,023 Total operating expenses 192,435 173,474 542,169 559,667 Operating income 136,594 119,582 276,046 351,259 Gain on early extinguishment of convertible debentures — 58,290 — 58,290 Impairment loss on investments (3,041 ) (19,540 ) (3,041 ) (53,162 ) Interest and other income (expense), net (542 ) (1,743 ) (13,234 ) 9,975 Income before income taxes 133,011 156,589 259,771 366,362 Provision for income taxes 26,103 37,145 50,819 82,680 Net income $ 106,908 $ 119,444 $ 208,952 $ 283,682 Net income per common share: Basic $ 0.39 $ 0.44 $ 0.76 $ 1.03 Diluted $ 0.38 $ 0.44 $ 0.75 $ 1.02 Cash dividends declared per common share $ 0.16 $ 0.14 $ 0.44 $ 0.42 Shares used in per share calculations: Basic 276,832 273,997 275,989 276,584 Diluted 278,566 274,223 277,030 277,603 * As adjusted for the retrospective adoption of the accounting standard for convertible debentures in the first quarter of fiscal 2010 (see Note 1) See notes to condensed consolidated financial statements. 2 XILINX, INC.CONDENSED CONSOLIDATED BALANCE SHEETS Jan 2, Mar 28, (In thousands, except par value amounts) 2010 2009* (Unaudited) ASSETS Current assets: Cash and cash equivalents $ 1,037,564 $ 1,065,987 Short-term investments 452,429 258,946 Accounts receivable, net 231,078 216,390 Inventories 128,935 119,832 Deferred tax assets 83,482 63,709 Prepaid expenses and other current assets 25,238 27,604 Total current assets 1,958,726 1,752,468 Property, plant and equipment, at cost 720,990 776,808 Accumulated depreciation and amortization (353,476 ) (388,901 ) Net property, plant and equipment 367,514 387,907 Long-term investments 503,106 347,787 Goodwill 117,955 117,955 Acquisition-related intangibles, net — 2,493 Other assets 174,650 203,291 Total Assets $ 3,121,951 $ 2,811,901 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ 108,452 $ 48,201 Accrued payroll and related liabilities 115,269 89,918 Income taxes payable 4,028 10,171 Deferred income on shipments to distributors 77,395 62,364 Other accrued liabilities 56,824 22,412 Total current liabilities 361,968 233,066 Convertible debentures 354,460 352,110 Deferred tax liabilities 247,822 196,189 Long-term income taxes payable 122,287 80,699 Other long-term liabilities 1,506 1,077 Commitments and contingencies (Note 17, Note 19) Stockholders’ equity: Preferred stock, $.01 par value (none issued) — — Common stock, $.01 par value 2,765 2,755 Additional paid-in capital 1,067,748 1,085,745 Retained earnings 959,909 879,118 Accumulated other comprehensive income (loss) 3,486 (18,858 ) Total stockholders’ equity 2,033,908 1,948,760 Total Liabilities and Stockholders’ Equity $ 3,121,951 $ 2,811,901 * Derived from audited financial statements and adjusted for the retrospective adoption of the accounting standard for convertible debentures in the first quarter of fiscal 2010 (see Note 1) See notes to condensed consolidated financial statements. 3 XILINX, INC.CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine months Ended Jan 2, Dec 27, (In thousands) 2010 2008* Cash flows from operating activities: Net income $ 208,952 $ 283,682 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation 37,932 42,167 Amortization 11,777 12,420 Stock-based compensation 41,010 41,188 Gain on early extinguishment of convertible debentures — (58,290 ) Net (gain) loss on sale of available-for-sale securities 12 (2,740 ) Amortization of debt discount on convertible debentures 2,893 3,797 Convertible debt derivatives – revaluation and amortization (542 ) 798 Impairment loss on investments 3,041 53,162 Tax benefit (expense) from exercise of stock options (7,662 ) 668 (Excess) reduction of tax benefit from stock-based compensation 15,868 (4,759 ) Changes in assets and liabilities: Accounts receivable, net (14,688 ) 35,557 Inventories (8,883 ) (19,297 ) Deferred income taxes 35,307 63,453 Prepaid expenses and other current assets (5,272 ) 6,180 Other assets 25,042 (15,220 ) Accounts payable 60,250 (5,996 ) Accrued liabilities (including restructuring activities) 57,893 18,772 Income taxes payable (27,540 ) (33,699 ) Deferred income on shipments to distributors 15,031 (40,167 ) Net cash provided by operating activities 450,421 381,676 Cash flows from investing activities: Purchases of available-for-sale securities (1,325,973 ) (832,919 ) Proceeds from sale and maturity of available-for-sale securities 1,001,091 1,078,161 Purchases of property, plant and equipment (17,540 ) (32,711 ) Other investing activities (2,972 ) (493 ) Net cash provided by (used in) investing activities (345,394 ) 212,038 Cash flows from financing activities: Repurchases of convertible debentures — (146,324 ) Repurchases of common stock (25,000 ) (275,000 ) Proceeds from issuance of common stock through various stock plans 29,035 79,620 Payment of dividends to stockholders (121,617 ) (115,982 ) Excess (reduction of) tax benefit from stock-based compensation (15,868 ) 4,759 Net cash used in financing activities (133,450 ) (452,927 ) Net increase (decrease) in cash and cash equivalents (28,423 ) 140,787 Cash and cash equivalents at beginning of period 1,065,987 866,995 Cash and cash equivalents at end of period $ 1,037,564 $ 1,007,782 Supplemental disclosure of cash flow information: Interest paid $ 10,776 $ 17,055 Income taxes paid, net of refunds $ 25,238 $ 59,400 * As adjusted for the retrospective adoption of the accounting standard for convertible debentures in the first quarter of fiscal 2010 (see Note 1) See notes to condensed consolidated financial statements. 4 XILINX, INC.NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS(Unaudited) Note 1. Basis of Presentation The accompanying interim condensed consolidated financial statements have been prepared in conformity with United States (U.S.) generally accepted accounting principles (GAAP) for interim financial information and the instructions to Form 10-Q and Article 10 of Regulation S-X, and should be read in conjunction with the Xilinx, Inc. (Xilinx or the Company) consolidated financial statements filed with the U.S. Securities and Exchange Commission (SEC) on Form 10-K/A for the fiscal year ended March 28, 2009. The interim financial statements are unaudited, but reflect all adjustments which are, in the opinion of management, of a normal, recurring nature necessary to provide a fair statement of results for the interim periods presented. The results of operations for the interim periods shown in this report are not necessarily indicative of the results that may be expected for the fiscal year ending April 3, 2010 or any future period. The Company uses a 52- to 53-week fiscal year ending on the Saturday nearest March 31. Fiscal 2010 is a 53-week year ending on April 3, 2010, while fiscal 2009, which ended on March 28, 2009, was a 52-week fiscal year. The third quarter of fiscal 2010 was a 14-week quarter ended on January 2, 2010, while the third quarter of fiscal 2009 was a 13-week quarter ended on December 27, 2008. The first and second quarters of fiscal 2010 and 2009 were all 13-week quarters. Adoption of New Accounting Standard for Convertible Debentures Effective March 29, 2009, the Company retrospectively adopted the authoritative guidance for convertible debentures issued by the Financial Accounting Standards Board (FASB), which affected the Company’s 3.125% convertible debentures (debentures).
